Citation Nr: 1540233	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  14-38 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an anxiety neurosis.

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include an anxiety disorder and a major depressive disorder.

3.  Entitlement to service connection for PTSD. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to May 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

In this case, and as will be explained below, the Veteran was originally denied service connection for a nervous condition in a February 1976 rating decision, on the basis that the evidence showed no diagnosis of a nervous condition, including an anxiety neurosis, during service or until more than one year thereafter.  The Veteran did not appeal this rating decision.  In February 2012, the Veteran filed a claim for service connection for a psychiatric disorder, variously claimed as PTSD.  In support of that claim, he also submitted medical evidence indicating that he received VA outpatient treatment for an anxiety disorder in March 2012.

The Board considers the Veteran's statement of February 2012, for purposes of this appeal, to include an application to reopen his claim of service connection for an anxiety neurosis.  A rating decision dated in June 2013 denied, on the merits, a claim of service connection for a psychiatric disorder, asserted as PTSD.  In a November 2013 statement, the Veteran expressed disagreement with the denial of this claim, and a statement of the case relative to this issue was furnished in July 2014.  In October 2014, the Veteran filed a substantive appeal (VA Form 9) and thus timely perfected an appeal of the June 2013 rating decision.

In connection with this appeal, the Board observes that despite the nomenclature attributed to the claim by the RO in its rating decision of June 2013, the Veteran's "anxiety disorder," by any name, remains the same; it is "inextricably intertwined" with his previous claim of service connection for an "anxiety neurosis," see Ashford v. Brown, 10 Vet. App. 123 (1997), and as such there is also a basis to construe to the claim as a request to reopen.  Id. at 125; see also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (holding that the "factual basis of a claim . . . is the Veteran's disease or injury rather than the symptoms of the Veteran's disease or injury").  In any event, the Board is required to consider such issues in their proper procedural posture, and thus observes that the adjudicative actions taken in the June 2013 rating decision may be construed as having implicitly reopened the claim of service connection for an "anxiety neurosis," and having addressed on its merits an expanded claim of service connection for any psychiatric disorder, variously diagnosed as an anxiety disorder, a major depressive, and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Given that basis of adjudication, the Board notes that the RO construed the issues listed on the title page as a single issue in its June 2013 rating decision and July 2014 statement of the case.  At his April 2015 Board hearing, the Veteran indicated the desire to pursue the issue of entitlement to service connection for any acquired psychiatric disorder, variously diagnosed.  Thus, the Board has recharacterized the issues for consideration to more accurately reflect the distinct disorders for which the Veteran seeks service connection.  The RO's certification of an appeal is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue.  38 C.F.R. § 19.35 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the Veteran's claim should take into account the existence of the electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue entitlement to service connection for PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 1976 rating decision, the RO denied entitlement to service connection for an anxiety neurosis.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

2.  The evidence reviewed and submitted since the February 1976 rating decision is new to the record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an anxiety neurosis.

3.  The evidence is in relative equipoise as to whether the Veteran's acquired psychiatric disorder (other than PTSD), to include an anxiety disorder and a major depressive disorder, is related to his active duty service.


CONCLUSIONS OF LAW

1.  The February 1976 rating decision is final as to the claim of entitlement to service connection for an anxiety neurosis.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for an anxiety neurosis.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for establishing service connection for an acquired psychiatric disorder (other than PTSD), diagnosed as an anxiety disorder and a major depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Board's decision to reopen and grant the Veteran's claim of service connection for any psychiatric disorder (other than PTSD), to include an anxiety disorder and a major depressive disorder is completely favorable, no further action with respect to such issues is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

II. New and Material Evidence 

The Veteran's claim of entitlement to service connection for an anxiety neurosis was previously denied, and the Veteran seeks to reopen this claim.

As indicated above, the RO implicitly reopened the claim of service connection for an anxiety neurosis and addressed the broader claim of service connection for an acquired psychiatric disorder, including an anxiety disorder, a major depressive disorder, and PTSD.  See Clemons, supra.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7105 (West 2014) to address the question of whether new and material evidence has been reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1336 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 2996).  Accordingly, the Board must first decide whether new and material evidence has been received to reopen the claim of service connection for an anxiety neurosis.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

The Veteran initially filed a claim of entitlement to service connection for a nervous condition in November 1975, and the RO denied the claim in a February 1976 rating decision, on the basis that there was no diagnosis of a nervous condition, including an anxiety neurosis, during service or until more than one year thereafter.  A control document and award letter in the claims file reflects a February 1976 date for the mailing of the notification of the award, and that the Veteran was furnished a VA Form 6782.  The version of VA Form 6782 used in 1976, includes all pertinent information regarding the denial of a claim as well information concerning appellate rights.  The Veteran did not appeal the February 1976 decision, nor did he submit any new and material evidence within a year of that rating decision.  The February 1976 rating decision therefore became final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the February 1976 rating decision included the Veteran's service treatment records showing no diagnosis or treatment of a nervous condition during active service, and VA treatment records indicating a diagnosis of an anxiety neurosis in August 1975.  Based on this evidence, the RO determined that the Veteran's nervous condition, diagnosed as an anxiety neurosis, was not caused by service and denied the Veteran's claim for service connection.

Relevant additional evidence received since the February 1976 rating decision includes additional VA treatment records, VA and private examination reports, and the Veteran's lay statements.  This evidence was not previously on file at the time of the February 1976 rating decision; thus, it is new.  Furthermore, this evidence is material because it bears directly on the missing element of in-service incurrence of the claimed acquired psychiatric disorder, which is the reason that the claim was previously denied.  The newly received evidence consists of a treatment records and a private medical opinion indicating that the Veteran's anxiety disorder and major depressive disorder may be related to his active service.  Thus, the new evidence relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for an anxiety neurosis, particularly when considering the low threshold for reopening a claim set forth in Shade.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim of entitlement to service connection for an anxiety neurosis is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As the claim for service connection for an anxiety neurosis has been reopened, VA is obligated to consider the claim on the merits, and thus the Board will now address de novo the broader issue of entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include an anxiety disorder and a major depressive disorder.  See, e.g., Clemons v. Shinseki, supra.  The issue concerning the discrete issue of service connection for PTSD will be addressed in the REMAND that following the decision herein.  Id.


III. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

The Veteran contends that his currently diagnosed acquired psychiatric disorder had its onset in service and that it has continued to the present day.

Turning to the evidence of record, a January 1971 enlistment Report of Medical History and associated examination report are negative for a history or diagnosis of any psychiatric disorders.  On a January 1974 extension examination, the examiner did not check either "normal" or "abnormal" regarding any psychiatric disorders.  There is no associated Report of Medical History in the claims file.  

A February 1974 service treatment record shows that the Veteran reported feeling uneasy and not being able to sleep because "he is thinking about it."  The Veteran reported that it is hard for him to keep his mind on anything.  He indicated that his symptoms started while he was on a Mediterranean cruise from February to December.  The Veteran also indicated that it was hard for him to explain what he was trying to get across.  The Veteran was referred for a psychiatric consultation.  A note dated the same day shows that the Veteran reported for a psychiatric evaluation, and it was noted that the Veteran lost six pounds in a little over a month.  The Board notes that there are no records from the aforementioned psychiatric consultation included in the Veteran's service treatment records.

On the Veteran's April 1974 discharge examination report, the examiner noted no psychiatric abnormalities; however, there is no associated Report of Medical History in the claims file.  The Veteran was discharged from active service in May 1974.

Post-service, an August 1974 VA treatment record shows that the Veteran reported feeling anxious and that there was "something very much wrong with his thinking."  He indicated that he found it hard to concentrate and that he often becomes depressed and "withdraws into a shell."  He reported that he felt this way when his mother died and that he feels that it was not natural.  On examination, the Veteran had a flat affect.  The impression was rule-out anxiety neurosis and latent schizophrenia.  The Veteran was prescribed medication.  

An August 1975 VA treatment record shows that the Veteran reported a slight nervous problem.  He indicated that "he could not function well in the service."  The Veteran indicated that he sought treatment a year earlier and "got some pills," but that he did not return for any follow-up.  The impression was anxiety neurosis.  The Veteran was prescribed valium.  

A February 2012 VA treatment record shows that the Veteran sought treatment for "PTSD from being in the Marine Corps."  A depression screening was positive, and a PTSD screening was negative.  The Veteran reported exposure to Vietnam combat in 1972, including having returned and received fire and exposure to dead and dismembered bodies.  The Veteran reported increased anxiety, and he indicated that he avoided coming to the VA for years due to discomfort.  The Veteran also reported sleep disturbances on some nights and mild depression with low energy.  The Veteran indicated that he last sought psychiatric treatment in 1975.  After undergoing a mental status examination, the Veteran was diagnosed with anxiety disorder and rule-out PTSD. 

The Veteran underwent VA mental health evaluations in March 2012 and May 2012, and he continued to be diagnosed with anxiety disorder.  A June 2012 VA treatment record shows that the Veteran reported depressive symptoms, including depressed mood, social isolation, emotional detachment, loss of interest in pleasurable activities, loss of appetite and weight loss, and periodic sleep disturbances.  The Veteran was diagnosed with depressive disorder, anxiety disorder, and rule-out PTSD.  

A July 2012 VA psychiatry note shows that the Veteran reported experiencing depressive symptoms "for a long time."  The Veteran reported that he experienced these symptoms in 1974 and "over the course of the years," but that he never sought treatment.  The Veteran was diagnosed with major depressive disorder, recurrent, moderate.  

The Veteran underwent a VA mental disorders examination in November 2012.  The Veteran reported that he was deployed on a ship while in the Marine Corps.  He indicated that he was in Vietnam and "saw a helicopter fired upon and he could see and hear the men on it being killed or wounded."  The Veteran reported that when he first left the military he had night sweats and anxiety.  The Veteran indicated that he did not know how to describe the symptoms.  He reported that he has been isolated and never felt that he was able to become a civilian.  He reported that he "numbed" himself with substances.  After examining the Veteran, the examiner diagnosed the Veteran with major depression.  The examiner indicated that the "Veteran carried a diagnosis of record for Anxiety disorder, but this examiner could see no signs of such on exam today."  The examiner indicated that the Veteran had the following moderate objective symptoms: constricted affect and circumstantial speech.  The examiner indicated that the Veteran had the following moderate subjective symptoms: frequent moderate depression, insomnia, fatigue, intrusive thoughts and memories, and moderate difficulty in social/occupational functioning.  The examiner did not provide an etiology opinion regarding the Veteran diagnosed major depression.  

The Veteran underwent a private psychological assessment in March 2013.  The Veteran reported that his mother died when he was in active service, and although he was allowed to come back to the United States for the funeral, "he was unable to address his grief or talk to anyone about his loss."  He reported that he experienced difficulty sleeping, anxiety attacks, and prolonged grieving, but that he did not tell anyone of his difficulties.  The Veteran reported that he experienced a "nervous breakdown," but did not tell anyone.  The Veteran also reported that he received a "Dear John letter" from his girlfriend while he was in service and that he sank into a further depression.  The Veteran reported that he "carried these feeling and thoughts all those years."  The Veteran reported that he abused substances after service as a way of coping with his symptoms, but that he stopped using drugs and alcohol in 1978.  

The private examiner indicated that the Veteran experienced traumatic events while he was in the Marine Corps, "which he seems unable to fully address to this day."  The examiner noted that the Veteran "remains anxious, depressed, irritable, [and] has bouts of anger when he is forced to address or confront issues that connect him with past experiences.  This has caused him to experience mood shifts and to withdraw even more."  The examiner indicated that the Veteran meets the diagnostic criteria for Major Depressive Disorder, recurrent.  The examiner also indicated that it "could be a very traumatic experience for him to emote without effective coping strategies in place because of the length of time he has held on to his inner thoughts and feelings."  

The Veteran underwent an intake assessment at the Vet Center in November 2013.  The Veteran reported serving in Vietnam with the Fleet Marines at Yankee Station.  He reported that he saw wounded aboard the ship and that he "saw some action in Vietnam."  He indicated that when he returned home, there was "no congratulations, no anything."  The examiner indicated that the Veteran "deals with his environment though emotional construction."  The examiner reported that the Veteran "spends most of his time and energy on avoiding distressing internal sensations" and that the Veteran's "emotional numbing is expressed as depression."  The diagnosis was chronic PTSD and severe major depressive disorder.  

The Veteran underwent a VA PTSD examination in August 2014.  The Veteran reported being in Vietnam and that people were killed and there was incoming fire.  The Veteran reported that he had thoughts of suicide when he came back from Vietnam.  The examiner indicated that the Veteran's stressor was adequate to support a diagnosis of PTSD, but that the Veteran did not meet the full criteria for PTSD as he did not endorse symptoms of intrusive re-experiencing.  The examiner indicated that the Veteran meets the criteria for a diagnosis of Unspecified Depressive Disorder; however, the examiner did not provide an etiology opinion.

In September 2014, the Veteran's claims file was forwarded to a VA psychologist for an etiology opinion regarding the Veteran's diagnosed depressive disorder.  After reviewing the claims file, but not examining the Veteran, the examiner opined that the Veteran's depressive disorder was less likely than not incurred in service or related to the Veteran's mental health complaints in service.  The examiner explained that the depression reported by the Veteran during his time in service "was likely a normal and understandable grief reaction to the acute stressors of his mother's death and the ending of his romantic relationship.  The Unspecified Depressive Disorder he currently experiences is unlikely to be an ongoing response to these unfortunate incidents that occurred in the distant past."  

The examiner acknowledged that the Veteran reported experiencing depressive symptoms in service after the death of his mother and the break-up of his relationship.  However, the examiner indicated that on the Veteran's January 1974 extension evaluation, "the Veteran did not report any problems with depression."  The examiner also acknowledged that the Veteran sought mental health treatment in service in February 1974, but noted that the Veteran's discharge examination "did not report any psychiatric problems."  The examiner did not comment on the Veteran's post-service VA mental health treatment.

The examiner indicated that "[a] difficulty experienced by this reviewer, as well as prior examiners, is that the Veteran provided vague information about his service in Vietnam."  The examiner noted that the Veteran is not in receipt of any medals indicating combat service.  The examiner specifically noted that the Veteran's DD 214 does not include a Combat Action Ribbon.  The examiner indicated that "[u]fortunately, at this time, there is no credible evidence to support the Veteran's claim regarding combat service, and thus, no credible evidence to support his claim that his current depression resulted from those experiences."  The examiner concluded that "while the Veteran did experience a period of depression while in the USMC, is likely a response to acute stressors, namely the death of his mother and the break-up of his romantic relationship, neither of which are a factor in his current depression.  It appears the Veteran experienced a normal, and understandable, grief reaction when he experienced these two significant losses."

The Veteran testified at a hearing in April 2015.  He testified that he was stationed at Camp Schwab in Okinawa and that in 1973, he deployed aboard a ship into the Tonkin Gulf off the coast of Vietnam.  He indicated that the ship carried a detachment of helicopters that would fly various mission into Vietnam.  The Veteran testified that he never personally flew into Vietnam, but that he witnessed the helicopters returning to the ship with combat damage.  He reported an incident wherein his commander addressed his unit and informed them that they were going into combat in Vietnam the following day.  The Veteran indicated that this speech had a profound effect upon him.  The Veteran testified that the mission ultimately got cancelled and that he did not deploy into Vietnam; however, he reported that some elements of his unit went into Vietnam.  He reported that when the helicopters returned to the ship, they had severe combat damage, and that he witnessed some casualties being removed from the helicopters.  

The Veteran testified that the psychological symptoms he currently experiences are the same as the symptoms he experienced in service, to include isolation, hypervigilance, trust issues, and issues with relationships.  The Veteran indicated that due to the death of his mother, his girlfriend breaking up with him, seeing combat damage to helicopters, and being told he was getting ready to go into combat, he began experiencing multiple psychiatric symptoms while on active duty that have persisted to the present day.  The Veteran also testified that he had difficulty sleeping in service, but that he thought it was normal.  The Veteran reported that within a year of his return from active duty, he got a job at the Treasury Department, but that he had to leave the job because he was not able to be around too many people.  The Veteran testified that when he first sought psychiatric treatment, he had difficulty making a connection with a provider, and that his psychiatric symptoms have worsened throughout the years.  

Upon review of the record, and resolving reasonable doubt in the Veteran's favor, the Board concludes that entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety disorder and major depressive disorder is warranted because the credible evidence of record shows that his psychiatric disorder had its onset in service and that it has persisted since service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

As an initial matter, the Veteran has current diagnoses of anxiety disorder and major depressive disorder.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, based on service treatment records showing that the Veteran reported psychiatric symptoms in service, including unease, sleeping difficulties, loss of appetite, lack of concentration, and weight loss, as well as the competent and credible lay statements from the Veteran describing experiencing depressive symptoms during service related to his experiences onboard a ship, his mother's death, and his relationship ending, the Board is persuaded that the Veteran had symptoms of an acquired psychiatric disorder during service.  Accordingly, the second Shedden element, in-service disease, injury, or event, has also been satisfied.  See Shedden, supra.

The dispositive question is whether there is a relationship between the Veteran's currently diagnosed anxiety disorder and major depressive disorder and the events in service.  

In this regard, the Veteran has been diagnosed with anxiety disorder and major depressive disorder, and he reported having similar symptoms while in service and immediately after service.  See April 2015 Hearing Testimony; March 2013 Private Examination Report; July 2012 VA Treatment Record; August 1975 VA Treatment Record; August 1974 VA Treatment Record.  The medical evidence shows that he was treated for psychiatric symptoms in service in 1974, and he provided credible, competent reports that he continued to experience the same symptoms since service discharge.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Veteran is competent to testify about the onset and continuation of his psychiatric symptoms, as such symptoms, including depression, sleep disturbances, anxiety, and lack of appetite, are observable and within the realm of his personal knowledge.  Further, the Veteran is credible, as his statements regarding the onset and continuity of his psychiatric symptoms have remained consistent and are corroborated by VA treatment records dating back to August 1974 showing reports of similar symptoms to those the Veteran reported experiencing in service.  Moreover, the record shows that within three months of discharge, he continued to seek treatment for his psychiatric symptoms and was diagnosed with anxiety neurosis based on those reported symptoms, thus supporting the claimed etiology of his current acquired psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Additionally, the Board finds that the March 2013 private psychological evaluation is highly probative to the issue at hand.  In this regard, the private psychologist indicated that the Veteran's current psychiatric symptoms have been ongoing since service and are due to the traumatic experiences he experienced in service, to include the death of his mother and break-up of his relationship.  Furthermore, the Board finds the March 2013 private opinion to be consistent with the evidence of record that shows in-service complaints of psychiatric symptoms, a current diagnosis of anxiety disorder and major depressive disorder, the Veteran's competent and credible reports of ongoing symptoms, and the Veteran's competent and credible reports that his current symptoms are the same as those he had in-service and immediately after service.

With respect to the VA examination reports and opinions of record, all but one failed to include an etiology opinion regarding the Veteran's acquired psychiatric disorder other than PTSD, and, as such, they are not probative to the question at hand.  Regarding the September 2014 negative nexus opinion, the Board finds the opinion to be problematic for several reasons.  First, the examiner did not examine the Veteran, but rather offered an opinion based on a review of the claims file alone.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.").  

Additionally, although the examiner dedicated much of her rationale to an explanation of why the Veteran's claimed Vietnam combat stressors were not credible, she provided very little rationale for her opinion that the Veteran's current psychiatric disorder is unrelated to his documented in-service psychiatric symptoms.  The examiner essentially relied on an absence of psychiatric complaints in the January 1974 and April 1974 in-service examination reports for her negative nexus opinion.  Specifically, the examiner indicated that "the Veteran did not report any problems with depression" on his January 1974 extension evaluation and that the Veteran's April 1974 discharge examination "did not report any psychiatric problems."  However, as indicated above, there is no report of medical history associated with either examination report, or the January 1974 report of medical examination did include a psychiatric clinical evaluation.  This renders the examiners observation that the Veteran did not report any psychiatric problems on those examinations inaccurate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

Moreover, the examiner did not discuss the Veteran's VA mental health treatment immediately after service in August 1974 and August 1975, nor did she consider or comment on the numerous lay statements of record indicating that the Veteran continued to experience psychiatric symptoms after service discharge.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Accordingly, the Board assigns the September 2014 opinion very little probative weight.

In light of the foregoing, the Board finds that a credible nexus between the Veteran's in-service complaints of a nervous problem and his currently diagnosed anxiety disorder and major depressive disorder is shown by lay and medical evidence of record.  As all the elements necessary to substantiate the claim have been met, and resolving all reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disorder (other than PTSD), including an anxiety disorder and a major depressive disorder, is warranted.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder (other than PTSD), including an anxiety disorder and a major depressive disorder, is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the discrete issue of entitlement to service connection for PTSD.

The record indicates that there may be relevant VA treatment records not associated with the claims file.  In this regard, the August 2014 VA examiner indicated that a review of VA treatment records from the Washington VA Medical Center (VAMC) shows that the Veteran was given a PTSD diagnosis by his current psychiatrist in December 2013.  However, the most recent VA treatment records associated with the claims file are from July 2012.  As one of the pertinent inquiries on appeal is whether the Veteran has a current diagnosis of PTSD, the aforementioned treatment records are highly relevant to the Veteran's claim.  Accordingly, upon remand, the AOJ should obtain and associate with the claims file all outstanding VA treatment records dated from July 2012 to the present.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  Additionally, as the record reflects that the Veteran receives ongoing treatment at a Vet Center, any updated Vet Center records should be obtained on remand.  See Dunn v. West, 11 Vet. App. 462, 466   (1998) (holding that Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records from the Washington VAMC documenting mental health treatment dated from July 2012 to the present.  Additionally, obtain all outstanding Vet Center records dated from June 2014 to the present.  If any of the records requested remain unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2. Following the completion of the foregoing, and any other development deemed necessary, the AOJ should re-adjudicate the issue of entitlement to service connection for PTSD.  If the claim remains denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


